         Case 3:19-cr-00226-PDW Document 2 Filed 11/21/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                      INDICTMENT

                                              Case No. ______________________
                 v.
                                              Violations: 18 U.S.C. §§ 922(g)(1),
                                              924(a)(2), and 924(d); and
7(55(1&(35(66-2+1621-5                   28 U.S.C. § 2461(c)

                                     COUNT ONE

                      Possession of a Firearm by a Convicted Felon

The Grand Jury Charges:

      On or about August 8, 2019, in the District of North Dakota,

                               7(55(1&(35(66-2+1621-5

knowing that he had previously been convicted in any court of the following crime

punishable by imprisonment for a term exceeding one year, that is:

          x Trafficking in a Controlled Substance in the First Degree, in violation of
            Ky. Rev. Stat. § 218A.1412, a Class C felony, in Boone Circuit Court,
            Commonwealth of Kentucky, case number 15-CR-341, judgment entered
            on or about August 24, 2015,

did knowingly possess in and affecting commerce a firearm, that is:

          x One Ruger, Model P90, .45 caliber pistol, serial number 660-29995;

      In violation of Title 18, United States Code, Sections 922(g)(1), and 924(a)(2).
           Case 3:19-cr-00226-PDW Document 2 Filed 11/21/19 Page 2 of 2




                              FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of the offense alleged in this Indictment,

                            7(55(1&(35(66-2+1621-5

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

and Title 28, United States Code, Section 2461(c), all firearms involved in the

commission of the offense, including, but not limited to, the following:

       •      One Ruger, Model P90, .45 caliber pistol, serial number 660-29995.

                                          A TRUE BILL:

                                           6HH1RWH
                                           )RUHSHUVRQ


/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney


JTR/ljc
 1RIRUHSHUVRQVLJQDWXUH2ULJLQDO,QGLFWPHQWKDVEHHQFRUUHFWHGE\2UGHURIWKH&RXUW
